EXHIBIT 10.9

FORM OF
DIAMOND RESORTS INTERNATIONAL, INC.
2015 EQUITY INCENTIVE COMPENSATION PLAN [EMPLOYEE]
[NON-EMPLOYEE] DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (the “Agreement”) dated ___________ (the
“Grant Date”) is by and between Diamond Resorts International, Inc., a Delaware
corporation (the “Company”) and ____________ (the “Grantee”).
In accordance with Section 9 of the Diamond Resorts International, Inc. 2015
Equity Incentive Compensation Plan (the “Plan”), and subject to the terms of the
Plan and this Agreement, the Company hereby awards to the Grantee restricted
stock units (“Restricted Stock Units” or “RSUs”) on the terms and conditions as
set forth below (the “Award”). All capitalized terms used but not otherwise not
defined herein shall have the meanings as set forth in the Plan.
To evidence the Award and to set forth its terms, the Company and the Grantee
agree as follows:
1.Grant. The Committee hereby grants the Award to the Grantee on the Grant Date
an aggregate of _________________ RSUs (subject to adjustment as provided in
Section 4.2 of the Plan), and the Grantee hereby accepts the grant of RSUs as
set forth herein.
2.Limitations on Transferability. At any time prior to settlement in accordance
with Section 4.b of this Agreement, the RSUs, or any interest therein, cannot be
directly or indirectly transferred, sold, assigned, pledged, hypothecated,
encumbered or otherwise disposed.
3.Dates of Vesting. Subject to the provisions of Section 5 and 6 of this
Agreement, [INSERT PORTION OF RSUs TO VEST ON EACH VESTING DATE] of the RSUs
(rounded down to the nearest whole Share) shall cease to be restricted and shall
become vested and non-forfeitable (thereafter being referred to as “Vested
RSUs”) on each of [INSERT VESTING SCHEDULE] (each, a “Vesting Date”) [INSERT ANY
ADDITIONAL VESTING RELATED CONDITIONS/PROVISIONS]. Notwithstanding the foregoing
provisions of this Section 3 of this Agreement, and except as otherwise
determined by the Committee, as provided in the Plan or as provided herein, any
portion of the RSUs which is not vested at the time of the Grantee’s Termination
of Service shall not become vested after such termination and shall immediately
be forfeited to the Company.
4.Crediting and Settling RSUs.
a.RSU Accounts. The Company shall establish an account on its books for each
grantee who receives a grant of RSUs (the “RSU Account”). The RSUs granted
hereby shall be credited to the Grantee’s RSU Account as of the Grant Date. The
RSU Account shall be maintained for record keeping purposes only and the Company
shall not be obligated to segregate or set aside assets representing securities
or other amounts credited to the RSU Account. The obligation to make
distributions of securities or other amounts credited to the RSU Account shall
be an unfunded, unsecured obligation of the Company.
b.Settlement of RSU Accounts. The Company shall settle the RSU Account by
delivering to the holder thereof (who may be the Grantee or his or her
Beneficiary, as

1



--------------------------------------------------------------------------------



applicable) a number of Shares equal to the whole number of Vested RSUs then
credited to the Grantee’s RSU Account (or a specified portion in the event of
any partial settlement) on, or as soon as administratively practicable
following, the Settlement Date, but in no event later than the end of the
calendar year in which the Settlement Date occurs, or, if later, the fifteenth
day of the third month following the month in which the Settlement Date occurs.
The “Settlement Date” for all RSUs credited to a Grantee’s RSU Account in
connection with the RSUs granted hereunder shall be [INSERT APPLICABLE
SETTLEMENT DATE(S)]. Notwithstanding the foregoing or anything else in this
Agreement to the contrary, if any payment hereunder is triggered by a
Termination of Service of the Grantee (other than due to the Grantee’s death)
and the Grantee is a “specified employee” (as such term is defined in Section
409A of the Code, but generally meaning one of the Company’s key employees
within the meaning of Code Section 416(i)), the applicable number of Shares
shall, subject to any withholding obligations described in Section 15.a hereof,
be delivered to the Grantee on or promptly following the first day of the
seventh month after such Termination of Service.
c.Dividend Equivalents. Dividend Equivalents in respect of the RSUs shall be
credited to the Grantee’s RSU Account in the form of additional restricted stock
units as provided in Section 9.4(a) of the Plan. Additional restricted stock
units credited to the RSU Account in respect of Dividend Equivalents shall be
subject to the same vesting conditions (as set forth in Section 3 hereof) and
settlement conditions (as set forth in Sections 4.b, 5 and 6 hereof) as the RSUs
granted pursuant hereto.
5.Termination of Service. [In the event the Grantee incurs a Termination of
Service, the Grantee will have such rights with respect to the RSUs as are
provided for in the Plan.] [INSERT ANY OTHER TERMINATION OF SERVICE PROVISIONS]
6.[Change in Control. Notwithstanding Section 13 of the Plan, and pursuant to
the authority granted to the Committee in Section 5.3(d) of the Plan, any
portion of the RSUs which remains outstanding but unvested at the time of a
Change in Control shall become Vested RSUs as of the date of such Change in
Control.] [TO BE INCLUDED IN NON-EMPLOYEE DIRECTOR AWARDS ONLY]
7.Stock Issuance. Following the Settlement Date, the Company, in its sole
discretion, shall either (a) credit the applicable number of Shares to the
Grantee in a book entry on the records kept by the Company’s stockholder record
keeper or (b) cause to be issued certificates for such Shares.
8.Liability of Company. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and transfer of any Shares pursuant to this Agreement shall
relieve the Company of any liability with respect to the non-issuance or
transfer of Shares as to which such approval shall not have been obtained.
However, the Company shall use its reasonable best efforts to obtain all such
approvals.
9.Effect of Amendment of Plan. No discontinuation, modification or amendment of
the Plan may, without the written consent of the Grantee, adversely affect the
rights of the Grantee in any material respect under this Agreement, except as
otherwise provided under the Plan. This Agreement may be amended as provided for
under the Plan, but no such amendment shall adversely

2



--------------------------------------------------------------------------------



affect the Grantee’s rights under the Agreement in any material respect without
the Grantee’s written consent, unless otherwise permitted by the Plan.
10.No Limitation on Rights of the Company. The grant of the RSUs pursuant to
this Agreement shall not in any way affect the right or power of the Company to
make adjustments, reclassifications or changes in its capital or business
structure, or to merge, consolidate, dissolve, liquidate, sell or transfer all
or any part of its business or assets.
11.Rights as a Stockholder. The RSUs shall not represent an equity security of
the Company and shall not carry any voting rights. Except as set forth in
Section 4.c hereof, the Grantee shall have no rights of a stockholder of the
Company with respect to any RSUs, whether unvested or vested RSUs until the
relevant Shares have been issued pursuant to Section 7 hereof.
12.Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Shares or (b) credit a book entry related to
Shares to be entered on the records of the Company’s stockholder record keeper,
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificates or entry on the records, as applicable, is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of the New York Stock Exchange or any other exchange upon which
the Shares are traded. The Company may require, as a condition of the issuance
and delivery of such certificates or entry on the records, as applicable, and in
order to ensure compliance with such laws, regulations and requirements, that
the Grantee make such covenants, agreements, and representations as the Company,
in its sole discretion, considers necessary or desirable.
13.Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Shares, and such holder shall
have no right to be advised of, any material information regarding the Company
at any time prior to, upon or in connection with the receipt of Shares.
14.Agreement Not a Contract of Service or Other Relationship. This Agreement is
not a contract for services, and the terms of services of the Grantee with the
Company or its Subsidiaries shall not be affected in any way by this Agreement
except as specifically provided herein. The execution of this Agreement shall
not be construed as conferring any legal rights upon the Grantee for a
continuation of service with the Company or its Subsidiaries, nor shall it
interfere with the right of the Company or its Subsidiaries to discharge the
Grantee and to treat him or her without regard to the effect that such treatment
might have upon him or her as the Grantee.
15.Tax Consequences.
a.    The Grantee acknowledges and agrees that he or she is responsible for all
taxes and tax consequences with respect to the grant of RSUs and the settlement
thereof pursuant to this Agreement. The Grantee further acknowledges that it is
his or her responsibility to obtain any advice that he or she deems necessary or
appropriate with respect to any and all tax matters that may exist as a result
of the grant of RSUs and the settlement thereof pursuant to this Agreement.
Notwithstanding any other provision of this Agreement, Shares shall not be paid
or otherwise credited to the Grantee unless, as provided in Section 16 of the
Plan, the Grantee shall have paid to the Company, or made arrangements
satisfactory

3



--------------------------------------------------------------------------------



to the Company, regarding the payment of, any federal, state, local or foreign
taxes of any kind required by law to be withheld with respect to the issuance of
Shares pursuant to the Plan and this Agreement. On the date that Shares are
delivered to the Grantee pursuant hereto, the Company shall have the ability to
withhold Shares otherwise due to the Grantee in order to satisfy any applicable
tax withholding obligation.
b.    This Agreement is intended to comply with Section 409A of the Code and
shall be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of Section 409A of the Code.
16.Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Compensation Committee, and if to the Grantee, to the
address appearing on the records of the Company. Such communication or notice
shall be delivered personally or sent by certified, registered or express mail,
postage prepaid, return receipt requested, or by a reputable overnight delivery
service. Any such notice shall be deemed given when received by the intended
recipient. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Grantee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Grantee, and the Grantee hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Grantee shall be permitted to respond to
such notice or communication by way of a responsive electronic communication,
including by electronic mail.
17.Governing Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware, other than its law respecting
choice of laws, and applicable federal law. Venue shall be in, and subject to
the jurisdiction of, the courts of the State of Delaware or a Federal Court
located in the State of Delaware (as may be appropriate).
18.Receipt of Plan and Interpretation. The Grantee acknowledges receipt of a
copy of the Plan, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement, and its
interpretation and determination shall be conclusive and binding upon the
parties hereto and any other Person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. The RSUs granted pursuant to this
Agreement, and the Shares paid or credited in connection therewith, shall be
subject to Section 5.9 of the Plan and all applicable policies and guidelines of
the Company that relate to (a) stock ownership requirements, or (b) recovery of
compensation (i.e., clawbacks).
19.Condition to Return Signed Agreement. This Agreement shall be null and void
unless the Grantee indicates his or her acceptance of the Option and the terms
of this Agreement by signing, dating and returning this Agreement to the Company
on or before _______________.

4



--------------------------------------------------------------------------------



20.Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.
21.Counterparts. This Agreement may be signed in two counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument. All signatures hereto may be transmitted by facsimile or .pdf file,
and such facsimile or .pdf file will, for all purposes, be deemed to be the
original signature of the party whose signature it reproduces, and will be
binding upon such party.
22.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
23.Severability. If any provision of this Agreement shall for any reason by held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid or unenforceable provision were omitted.
24.Other Terms and Conditions. The foregoing does not modify or amend any terms
of the Plan. To the extent any provisions of this Agreement are inconsistent or
in conflict with any terms or provisions of the Plan, the Plan shall govern.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written.


DIAMOND RESORTS INTERNATIONAL, INC.
By:                            
Name:                            
Title:                            


ACCEPTANCE OF AWARD BY GRANTEE
By executing below, the undersigned, the Grantee hereby acknowledges, (a)
receipt of a copy of the Plan, (b) that the Grantee has read the Plan and this
Agreement carefully, and fully understands their contents, (c) that the Grantee
accepts the award of RSUs, and (d) the Grantee agrees to be bound by the terms
and conditions of the Plan and this Agreement.
Signature:                        
Printed Name:                        
Date:                            


Please sign and return your copy of this Agreement to ____________ via pdf, fax
or interoffice-mail (contact information below). Please retain a copy of this
signed Agreement for your records.





6

